DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species J, directed to Figure 9 in the reply filed on February 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of the invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 16, 2021.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
This paragraph pertains only to the PCT application cited on page 13 of the specification, which was cited on either of the IDS’s filed to date, nor was a copy submitted for the Examiner’s consideration.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numerals “100.0” and “111.2”, mentioned numerous times within the specification, do not apparently appear within the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.



Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The abstract of the disclosure is objected to because 1) legal phraseology, i.e., “comprises” should be avoided in the abstract; and 2) the reference numeral “100.0” , which appears multiple times within the abstract, does not appear within the drawings.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 1) the reference to the patent claims on page 2, line 22, should be replaced with descriptive language; 2) on page 15, line 4, “rectangular” should be replaced by --hexagonal--; 3) on page 15, line 6, “hexagonal” should be replaced by --rectangular--; 4) on page 19, line 4, “rectangular” should be replaced by --hexagonal--; and 5) on page 19, line 9, “hexagonal” should be replaced by --rectangular--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Specifically, while applicant’s apparent critical inventive concept of independent claim 16 lies within the requirement that “the ratio of the distance between two neighboring ledges and the height of the ledges is in the range of 1 to 10”, neither the claims nor the originally filed specification or drawings provide any basis for determining the “height of the ledges”.  It is the Examiner’s position that ledge height, with reference to application Figure 1, could reasonably be defined as the height (thickness) of the ledge in the (vertical) direction parallel to the gas and liquid flow paths (102.0 and or as the height (depth) of the ledge in the (horizontal) direction projecting away from the structure (110.0).  Since applicant has failed to clearly define the “height of the ledges”, it is unclear as to whether or not, the inventor, at the time the application was filed, had possession of the claimed invention.  Reference is made to paragraphs 3 and 4 of page 5 of the specification, as well as to the drawings, specifically Figure 1, which illustrates the ledges (120.0), but fails to define the “height of a ledge”.  This rejection statement applies as well to dependent claim 31, which states, “the ratio of the distance between two neighboring ledges and the height of the ledges is in the range of 3 to 7”
Further, with regard to dependent claims 17-19, these claims rely upon “the direction of the ledges”, which has also not been defined within the claims or the originally filed specification or drawings.  Similar to the “height of the ledges”, the Examiner’s position is that the “direction of the ledges”, with reference to application Figure 1, could reasonably be defined “along the longitudinal direction of the ledges” (into the paper of Figure 1), or
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23, and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is vague and indefinite because the ledge height or the manner of determining the ledge height is not clearly defined and as such the ratio of distance between neighboring ledges and the height of the ledges cannot be clearly understood.  Also, in claim 16, “the distance between two neighboring ledges”, “the height of the ledges” and “the second end” lack antecedent basis.
Claim 17 is vague and indefinite because the direction of the ledges or the manner of determining the direction of the ledges is not clearly defined and as such it is not clear as to what applicant intends to claim with respect to “the second fluid can flow in a second direction, which crosses the direction of the ledges”.  Also, in claim 17, “the direction of the ledges”, lacks antecedent basis.
Claim 19 is vague and indefinite for the same reason as claim 17, since it also relies upon an undefined ledge direction.
Claim 20 should refer to the plural form of “ledge”, since it depends from claim 16, which requires at least two ledges.

In claim 22, last line, “the flow breaker protrude radially inwardly in the honeycombs” should be replaced by --the flow breaker protrudes radially inwardly in the honeycomb--, for clarity.
In claim 23, “honeycombs” should be singular.
Claim 26 should be cancelled, since the language thereof is already in claim 16, from which claim 26 is directly dependent.
In claim 28, line 1, “asecond” should be replaced by --a second--, for clarity.
In claim 29, “the flow breaker” should be singular, since claim 16, from which claim 29 depends indirectly only requires a single “flow breaker”.
Claim 31 is vague and indefinite because the ledge height or the manner of determining the ledge height is not clearly defined and as such the ratio of distance between neighboring ledges and the height of the ledges cannot be clearly understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21-23, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Manteufel taken together with Raybon.

Raybon (Figs. 3, 5, 6, and 11-15) teach a gas-liquid contactor similar to that of Manteufel, wherein there is a liquid distributor (50) at the top of the contactor section and a liquid collector at the bottom of the contactor section (see Fig. 3) to avoid losses .
Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.S.B/5-8-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776